Order filed September 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00277-CV
                                   ____________

  SHAWN GREEN AND AZTEC PORTACANS & CONTAINERS, LTD.,
                         Appellants

                                        V.

                     MARY CARTER MORRIS, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-33380

                                   ORDER

      Appellant’s brief was due August 16, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 30,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.